ORDER
PER CURIAM.
Defendant appeals the judgments entered upon his conviction of first degree murder and armed criminal action for which he was sentenced to concurrent terms of life imprisonment without possibility for probation or parole and thirty years, respectively. Defendant posits error in the trial court’s denial of a motion in limine, refusal to send an exhibit to the jury and failure to declare a mistrial sua sponte for alleged improprieties in the State’s closing and rebuttal arguments. Defendant also appeals the denial of his Rule 29.15 motion for post-conviction relief without an evidentiary hearing.
*113We have reviewed the briefs of the parties and the record on appeal and find Defendant’s contentions on direct appeal to be without merit. We further find that an extended opinion would serve no jurisprudential purpose. Defendant’s judgments of conviction are affirmed pursuant to Rule 30.25(b).
We have likewise reviewed Defendant’s contentions of error and the record relative to the denial of Defendant’s Rule 29.15 motion. The motion court’s findings of fact are not clearly erroneous. No error of law appears. An extended opinion would have no precedential value. We affirm the denial of Defendant’s Rule 29.15 motion pursuant to Rule 84.16(b).